F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                               OCT 23 1997
                                    TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                     Clerk

 BRUCE WAYNE EDWARDS,

          Plaintiff-Appellant,

 v.                                                          No. 97-6174
                                                      (D.C. No. CIV-95-1180-T)
 JOHN YOUNG, B.T. JACK JONES,                       (Western District of Oklahoma)
 GARY HATCHER, and UNITED
 STATES OF AMERICA,

          Defendants-Appellees.


                                 ORDER AND JUDGMENT*


Before SEYMOUR, Chief Judge, PORFILIO and MURPHY, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. This case is therefore ordered

submitted without oral argument.




      *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       Bruce Wayne Edwards appeals pro se from a summary judgment dismissing his

Federal Tort Claims Act action. We affirm.

       Mr. Edwards, an inmate in FCI El Reno, Oklahoma, filed this action to recover

damages for injuries he sustained from an allergic reaction to medication prescribed for

him by the medical staff at El Reno. He asserted his injuries were the result of the

negligence of medical assistants who prescribed the medication. He also claimed he was

refused “remedies” for his affliction.

       The government moved for summary judgment, attaching the medical records

pertinent to Mr. Edwards’ medical episode. Although he set forth his injuries with

graphic and horrific detail, Mr. Edwards did not otherwise respond to the government’s

motion. With the support of specific documentary evidence, the district court found

uncontroverted evidence the medical history of Mr. Edwards contains no presence of any

allergies or indication he was allergic to the prescribed medication; the medication he

received was routinely prescribed for the underlying medical condition which Mr.

Edwards presented; and the dosage he was given is the standard recommended dosage for

treatment of that condition. The district court consequently concluded the medical

assistants were not negligent.

       Further examination of the record likewise demonstrates it is uncontrovered Mr.

Edwards received follow-up care after he reported the reaction. Although the record

indicates the attending care providers were cautious about medication lest they aggravate


                                            -2-
Mr. Edwards’ condition, they did prescribe amoxycillan, motrin, and benadryl to alleviate

that condition. He was observed in the clinic not less than seven subsequent times until

he no longer reported complaints from the incident. In the course of those visits, he was

seen by a physician, a dentist, and a dermatologist. The dermatologist also prescribed

hydrocortisone cream for another of Mr. Edward’s complaints.

       In short, the record establishes without controversy there is no factual basis for Mr.

Edwards’ complaints of negligence and maltreatment. Neither he nor the physicians’

assistants who prescribed the medication for him had any prior knowledge of his allergy.

Moreover, although he may disagree with or fail to understand the treatment he received

following this incident, it is clear he was not left without care.

       The district court correctly granted summary judgment. We affirm substantially

for the reasons given in the report and recommendations of the magistrate judge and the

order of the district court.


                                            ENTERED FOR THE COURT


                                            John C. Porfilio
                                            Circuit Judge




                                             -3-